Case 1:19-cv-04567-JPH-TAB Document 53 Filed 10/20/20 Page 1 of 3 PageID #: 255




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 FRANK D RIVES, JR,                           )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )     No. 1:19-cv-04567-JPH-TAB
                                              )
 JOHNNY WILSON,                               )
 DENNIS BOYLE,                                )
 CHRISTOPHER MYERS,                           )
 MARK LUTHER,                                 )
 JOHN VAHLE,                                  )
                                              )
                           Defendants.        )

              ORDER DENYING MOTION TO APPOINT COUNSEL
       Mr. Rives has filed a motion to appoint counsel. Dkt. [51]. Litigants in

 federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018).

 Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to "request" counsel.

 Mallard v. United States District Court, 490 U.S. 296, 300 (1989). As a practical

 matter, there are not enough lawyers willing and qualified to accept a pro bono

 assignment in every pro se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th

 Cir. 2014) ("Whether to recruit an attorney is a difficult decision: Almost

 everyone would benefit from having a lawyer, but there are too many indigent

 litigants and too few lawyers willing and able to volunteer for these cases.").


       "Two questions guide [this] court's discretionary decision whether to

 recruit counsel: (1) 'has the indigent plaintiff made a reasonable attempt to

 obtain counsel or been effectively precluded from doing so,' and (2) 'given the


                                          1
Case 1:19-cv-04567-JPH-TAB Document 53 Filed 10/20/20 Page 2 of 3 PageID #: 256




 difficulty of the case, does the plaintiff appear competent to litigate it himself?'"

 Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d 67, 654-55 (7th Cir.

 2007) (emphasis added)). These questions require an individualized

 assessment of the plaintiff, the claims, and the stage of litigation. Pruitt, 503

 F.3d at 655-56.


       As the Court stated in its previous Order, dkt. [50], while Mr. Rives has

 made efforts to recruit counsel on his own, his motion reflects that he is

 competent to litigate this action on his own at this time. Olson, 750 F.3d at

 712 (7th Cir. 2014). Mr. Rives has consistently demonstrated his ability to file

 coherent motions and respond appropriately to Court orders.


       The only change in the case since the denial of Mr. Rives' previous

 motion to appoint counsel is that he was set to be deposed. Dkt. 38. However,

 Mr. Rives' deposition will necessarily relate to facts known by him and alleged

 in his complaint. The factual allegations in his complaint are straightforward,

 and Mr. Rives' has not indicated that he is unable to answer questions

 regarding events that happened to him. At this time, Mr. Rives' motion for

 assistance with recruiting counsel, dkt. [51] is DENIED without prejudice. If

 Mr. Rives wishes to renew his motion as the case progresses, he may do so.


 SO ORDERED.

Date: 10/20/2020




                                           2
Case 1:19-cv-04567-JPH-TAB Document 53 Filed 10/20/20 Page 3 of 3 PageID #: 257




 Distribution:

 FRANK D RIVES, JR
 852403
 MIAMI - CF
 MIAMI CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Philip R. Zimmerly
 BOSE MCKINNEY & EVANS, LLP (Indianapolis)
 pzimmerly@boselaw.com




                                               3
